Citation Nr: 1114290	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-02 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder and dementia.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.  
This appeal arises from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In his August 2007 notice of disagreement the Veteran limited the issues on appeal to whether new and material evidence had been submitted to reopen the claim for service connection for post-traumatic stress disorder (PTSD) and service connection for bilateral hearing loss and tinnitus.  

The Board of Veterans' Appeals (Board), in an August 2008 decision, reopened the claim for service connection for PTSD, and remanded that issue as well as the claims regarding bilateral hearing loss and tinnitus.  In a June 2009 rating decision service connection was granted for bilateral hearing loss, and the remaining issues were returned to the Board.  

In an August 2009 decision, the Board re-characterized the PTSD claim as one for service connection for an acquired psychiatric disorder including PTSD, consistent with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and denied it, together with the claim for service connection for tinnitus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  

In April 2010 the Court granted the Joint Motion for Partial Remand (Joint Motion) of the parties.  The Court ordered that the part of the Board decision that denied entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder and dementia be remanded in compliance with the instructions in the Joint Motion.  In the Joint Motion the parties requested that the portion of the Board decision denying entitlement to service connection for tinnitus and PTSD not be disturbed.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the Board was directed to address whether the evidence submitted was sufficient to "require the Veteran to receive a VA medical examination addressing the etiology of his current psychiatric diagnoses for bipolar disorder and dementia."  

Since then, the Veteran's representative submitted an "Independent Medical Evaluation," dated in March 2011, from a Family Practice physician, Gary L. Winfield, MD.  Based on the Veteran's report he experienced anxiety during a kamikaze attack on his ship during service, and that he suffered from anxiety since that attack, which symptoms he found progressed and broadened, Dr. Winfield concluded it was as likely as not the Veteran's bipolar disorder and anxiety disorder "had its origin in service and/or was significantly caused by the emotional trauma he suffered while in service."  

Although there is no documentation of psychiatric symptoms in the service records, (or for many years thereafter), given the Veteran's naval service during World War II included his participation in the liberation of the Philippines and the capture of Iwo Jima and Okinawa, it is accepted that he experienced anxiety during service.  In view of these facts, Dr. Winfield's opinion, the Board's obligation to render an informed decision on the claim, and the instruction of the Joint Motion, a medical examination of the Veteran that includes a medical opinion as to whether his current disabilities are in any way related to those symptoms he experienced in service should be sought.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be asked to submit any evidence he could obtain as would reflect the characteristic manifestations of the claimed disability in the years since service, (as for example statements of relatives or friends attesting to his behavior since service discharge).   

2.  Next, the Veteran should be afforded a VA psychiatric examination to obtain an opinion as to the onset date of any current acquired psychiatric disorder, particularly anxiety disorder; and bipolar disorder and dementia as directed by the terms of the Joint Motion.  The claims folder should be made available to the examiner for review before the examination.  The examiner is asked to answer the following question:  

Is it at least as likely as not (50 percent probability) that any current acquired psychiatric disorder of the Veteran, including bipolar disorder, dementia and/or an anxiety disorder, had its onset in service?  

It is requested that a complete explanation for the opinions expressed be provided, with citation to relevant documents in the claims file and/or supporting medical studies.  

3.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


